Citation Nr: 0401469	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a mood disorder, 
currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1950.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, which denied the veteran's claim for an increased 
rating for a mood disorder.  


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim, and apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.  

2.  The veteran's mood disorder is manifested by a flattened 
affect, disturbances of motivation and mood, unpredictable 
and disinhibited anger and rage, anhedonia, difficulty with 
interpersonal relationships, and most recently a Global 
Assessment of Functioning (GAF) score of 50 indicating 
serious social and occupational impairment.  

3.  The veteran's mood disorder does not, however, cause 
suicidal ideations, obsessional rituals, illogical speech, 
near-continuous panic, spatial disorientation, neglect of 
personal appearance, or other symptoms indicative of an 
inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

Giving him the benefit of the doubt, the criteria are met for 
a 50 percent evaluation, but no higher, for the veteran's 
mood disorder.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9435 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the VCAA.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this new law 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  

First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  This includes expressly apprising him of 
what specific evidence he is responsible for obtaining and 
submitting and what specific evidence VA will obtain for him.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his claim, unless there is 
no reasonable possibility that assisting him will achieve 
this goal.  38 U.S.C.A. § 5103A.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d).  

The regulations implementing the VCAA are found at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

The Board finds that VA has fulfilled its preliminary duties 
and responsibilities under the VCAA and implementing 
regulations.  The veteran was provided adequate notice of the 
evidence needed to substantiate his claim.  For example, 
the discussions in the March 1999 rating decision appealed, 
the January 2000 statement of the case, and the April 2003 
supplemental statement of the case (especially when 
considered collectively) informed him of the information and 
evidence needed to substantiate his claim and complied with 
the VA's notification requirements.  

Additionally, the RO sent the veteran a letter in January 
2003 specifically informing him of the enactment of the VCAA 
and its resulting impact on his particular claim.  The RO not 
only explained the duties to notify and assist him with his 
claim, but also explained what the evidence must show to 
establish his entitlement, when and where to send pertinent 
information, what VA had done to assist him in developing his 
claim, and how to contact VA for additional assistance.  
This included assuring him that VA would obtain all VA or 
other Federal records that he identified.  So this letter, 
even aside from the rating decision appealed, statement of 
the case, and supplemental statement of the case mentioned 
above, provided him with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as 
an explanation of what evidence was to be provided by him and 
what evidence VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO also apprised the veteran of the applicable laws and 
regulations in the statement of the case and supplemental 
statement of the case.  And the basic requirements for 
establishing entitlement to a higher rating for a mood 
disorder have remained unchanged since he filed his claim.  
The Board finds, then, that VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.  

The Board also finds that all relevant evidence has been 
properly developed, and that all evidence necessary for fair 
and equitable resolution of the appeal has been obtained.  
There is no additional evidence, pertinent to the claim, 
which has not been obtained.  Obviously then, where no such 
additional evidence even exists, there is no need to further 
delay a decision in this case.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, the Board may proceed to adjudicate the appeal-
particularly since, as requested, the Board is increasing 
the rating for the mood disorder.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Factual Background

The records indicate that the veteran served on active duty 
from March 1944 to February 1950.  The service medical 
records reflect that the veteran was hospitalized during 
service in February 1946 for intra-cranial injury, which he 
sustained accidentally in the line of duty.  He sustained 
lacerations over the occipital area and in the right naso-
labial fold and cheek.  A VA examination in July 1966 failed 
to identify any residuals of brain trauma.  

In April 1997, the veteran filed a claim for service 
connection for head injuries sustained in a jeep accident in 
February 1946.  In conjunction with that claim, the veteran 
was afforded a VA neurological examination in May 1997, at 
which time he reported mood swings, agitation with periods of 
screaming, and behavior abnormalities.  Examination was 
unremarkable, except for decreased short-term memory.  Deep 
tendon reflexes showed mild brisk left upper and lower 
extremities comparing with the right side.  The examiner 
noted that he reviewed a copy of a magnetic resonance imaging 
that was recently done, and it showed findings of a 
significant marked atrophy in both frontal lobes.  The 
pertinent diagnosis was post-traumatic moderate to severe 
frontal lobes encephalomalacia, which the veteran felt was 
related to the in-service head injury.  A copy of the MRI was 
received in July 1997, reporting findings of mild to moderate 
atrophy.  

A VA examination for mental disorders was conducted in 
December 1997, at which time he reported problems with mood 
swings, depression, violent outbursts, diminished interests 
in activities, and social isolation.  On mental status 
examination, the veteran reported becoming upset over small 
things and agitated at times.  He noted that he sometimes 
felt hopeless/helpless without having crying spells.  Mood 
was dysphoric.  He was not angry or irritable at the time of 
the examination.  Affect was somewhat restricted.  He was not 
psychotic, suicidal or homicidal.  He was oriented x3.  
Judgment and insight were good.  The pertinent diagnosis was 
mood disorder due to general medical condition; a GAF score 
of 41 was assigned.  The examiner stated that the veteran's 
mood disorder was related to his head injury.  

On a subsequent VA examination in January 1999, the veteran 
complained of mood swings, occasional agitation and memory 
loss; however, he stated that he had not received any 
psychiatric treatment.  On examination, the veteran was 
described as alert, oriented in three spheres, and coherent 
in speech; however, his speech was reported to be slow and 
low tone.  Mood was dysphoric with lack of interest and lack 
of motivation, and affect was constricted.  The veteran 
denied any hallucinations or delusions.  He also denied any 
suicidal or homicidal ideations.  His recent memory was 
disturbed and concentration was poor.  Judgment was not 
disturbed.  The diagnosis was mood disorder, NOS; and a GAF 
score of 55 was assigned.  

The VA again examined the veteran in February 2003, at which 
time he complained of short-term memory loss, being easily 
frustrated, and disinterest in social interactions and 
relationships.  On mental status examination, the veteran was 
alert and fully oriented.  His mood was neutral.  His affect 
was noticeably flattened and he displayed significant lack of 
concern or social awareness as his wife described his anger 
and past violent behavior.  No impairment of communication or 
thought process was noted.  His speech was spontaneous, 
relevant, and at normal rate and rhythm.  His thinking was 
logical, goal oriented, and without evidence of formal 
thought disorder.  He denied any hallucinations and 
delusions.  He also denied any suicidal or homicidal 
ideations, intent or plan.  Attention and concentration were 
adequate.  Judgment and insight were present.  The pertinent 
diagnosis was personality change due to frontal lobe 
encephalomacia, representing a continuation of the previously 
diagnosed mood disorder NOS and mood disorder due to general 
medical condition.  A GAF score of 50 was assigned, which the 
examiner stated was reflective of frequent loss of temper, 
indifference to relationships with family, flattened affect, 
anhedonia, and restriction of normal social activities.  

III.  Legal Analysis

Ratings for service-connected disabilities are determined by 
applying a schedule of ratings (Rating Schedule)-which is 
based, as far as practical, on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2.  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (2003), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding 
the severity of the disability at issue is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

The veteran's mood disorder is currently rated as 30 percent 
disabling pursuant 38 C.F.R. § 4.130, Diagnostic Code 9435.  
The next higher rating of 50 percent requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  A GAF of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60, 
in comparison, is indicative of only moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or 
co-workers).  And a GAF of 61 to 70 is indicative of only 
some mild symptoms (e.g., a depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  A GAF of 71 to 80 
indicates that if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  

After considering all of the relevant evidence of record and 
giving the veteran the benefit of the doubt, he is entitled 
to a higher 50 percent rating for his mood disorder.  He is 
not entitled to a rating greater than 50 percent, however.  
Significantly, in February 2003, he reported experiencing 
mood swings, irritability and short-term memory loss; his 
wife also reported a long history of anger and rage, as well 
as his lack of interest in social events and relationships.  
The February 2003 VA examiner noted the veteran's affect was 
"noticeably" flattened and he displayed significant lack of 
concern or social awareness for the family.  The examiner 
assigned a GAF score of 50, which he said was indicative of 
frequent loss of temper, indifference to relationships with 
his family, flattened affect, anhedonia, and restriction of 
normal social activities.  Because of this, the Board 
concludes that the veteran's mood disorder most nearly 
approximates the criteria for a 50 percent rating under Code 
9435, especially if all reasonable doubt is resolved in his 
favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
To this extent his appeal is granted.  

The pertinent medical evidence is negative for objective 
clinical indications of suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical, 
obscure, or irrelevant speech, impaired impulse control, any 
disorientation or neglect of personal appearance and hygiene 
or other symptoms affecting the veteran's ability to function 
independently.  He consistently presents as well groomed and 
fully oriented and does not report any incidents of recent 
violence, or any suicidal or homicidal plans.  In addition, 
there is no evidence of gross impairment in his thought 
processes or communication, delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, or an inability to work or form and 
maintain social relationships.  The operative word is 
inability, meaning he cannot do it, as opposed to having 
serious difficulty in achieving this goal.  Serious 
difficulty is commensurate with a 50 percent rating, whereas 
a 70 percent rating requires complete inability.  This is an 
important distinction that must be born in mind.




ORDER

An increased rating to 50 percent is granted for the mood 
disorder, subject to the laws and regulations governing the 
payment of VA compensation.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



